        Case 1:18-cr-00879-SHS Document 286 Filed 01/04/21 Page 1 of 1


                                    STAM PU R      &   ROTH
                                       ATTORNEYS AT LAW

WILLIAM J. STAMPUR                                                        299 BROADWAY SUITE 800
JAMES ROTH                                                                  NEW YORK, N.Y. 10007



                                                                                (212) 619-4240
                                                                              FAX (212) 819-8743




January 4, 2021
                                                                  MEMO ENDORSED

ByECF

Honorable Sidney H. Stein
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

       Re:     United States v. Cintl,ia Federo
               18 Cr. 879 (SHS)

Dear Judge Stein:

       My client, Cinthia Federo, requests a variance of her pretrial travel restrictions, which are
presently limited to the Southern District of New York and the Eastern District of New York. Ms.
Federo respectfully requests to travel to Camelback Mountain Resort, 301 Resort Drive,
Tannersville, PA 18372 to celebrate her daughter's birthday. She will be leaving on January 30,
2020, staying at the resort for two nights, and returning on February 1, 2020.

       AUSA Daniel Nessim and U.S. Pretrial Officer Erin Cunningham consent to this request.




cc:    AUSA Daniel Nessim
       USPTO Erin Cunningham
                         Defendant's request to travel to Camelback Mountain Resort
                         on January 30, 2021, returning February 1, 2021, is granted.

                              Dated: New York, New York
                                     January 4, 2021
